                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca
Stanescu, her mother; CHELSEA
MITCHELL, a minor, by Christina Mitchell,             Case No.: 3:20-cv-00201-RNC
her mother; ALANNA SMITH, a minor, by
Cheryl Radachowsky, her mother,

                        Plaintiffs,                   MEMORANDUM IN OPPOSITION TO
                                                      REQUEST OF NON-PARTIES TO
v.                                                    PARTICIPATE IN CASE PLANNING
                                                      MEET & CONFER
CONNECTICUT ASSOCIATION OF
SCHOOLS d/b/a CONNECTICUT
INTERSCHOLASTIC ATHLETIC
CONFERENCE; BLOOMFIELD PUBLIC                         March 18, 2020
SCHOOLS BOARD OF EDUCATION;
CROMWELL PUBLIC SCHOOLS BOARD
OF EDUCATION; GLASTONBURY
PUBLIC SCHOOLS BOARD OF
EDUCATION; CANTON PUBLIC
SCHOOLS BOARD OF EDUCATION;
DANBURY PUBLIC SCHOOLS BOARD
OF EDUCATION,


                        Defendants.



       The non-parties Andraya Yearwood and T.M. (the Proposed Individual Intervenors)

assert that their participation in the case-planning meet-and-confer “will not substantially alter

how the meet-and-confer is conducted” (Request to Participate at 4, ECF No. 65) yet

simultaneously insist that they must be included. Plaintiffs respectfully submit that including

nonparties in this conference will “alter how the meet-and-confer is conducted,” increasing

confusion and reducing the likelihood of productive agreement on a plan for management and

progress of Plaintiffs’ preliminary injunction motion.




                                                  1
       Plaintiffs believe that the Court has already if implicitly addressed this question, directing

the parties to meet and confer about case planning, while directing Plaintiffs to confer with

counsel for the Proposed Individual Intervenors and CHRO only about possible limitations that

might govern their intervention if allowed. Plaintiffs submit that this was and is the correct

division of discussions. With good reason, Fed. R. Civ. P. 26(f) directs “parties” to confer about

discovery planning and case scheduling—not all persons who may have relevant information or

an interest in the outcome of a case. It is common that non-parties possess information that will

be the subject of discovery and introduction into evidence (see Request to Participate at 3, ECF

No. 65), but the inclusion of such non-parties in case management conferences would be both

unwieldy and unnecessary. As their joint filing of this Request to Participate illustrates, counsel

for Defendants and for the Proposed Intervenors are able to confer and coordinate in advance of

the conference, and that should suffice to meet all the concerns they raise in their filing.

       Whether the Proposed Individual Intervenors or CHRO will be permitted to intervene,

and if so subject to what limitations, remains to be decided. It will not be practical for the parties

to negotiate proposed schedules for a range of hypothetical answers to this question. It is likely

that if the Court subsequently authorizes some intervention by the Proposed Individual

Intervenors or CHRO, their involvement can be accommodated within whatever schedule the

Court has set. Possibly, some revision might be required. But it is more efficient to cross that

bridge when we come to it, than to attempt to anticipate, and plan for, all possible bridges. For

that matter, in the present unprecedented and unpredictable circumstances of closures and travel

restrictions caused by the COVID-19 virus, it seems highly likely that the parties will need to be

conferring and flexible on an ongoing basis in any case. Any “burden” from subsequent

discussions about revisions to deadlines to meet new circumstances will be slight.



                                                  2
       Plaintiffs have a motion for a preliminary injunction and a request to expedite the

decision of that preliminary injunction motion pending before this Court; they have no interest in

delay or unnecessary effort. Plaintiffs have opposed the request of non-parties to participate in

the case planning meeting currently scheduled for March 19 precisely because they believe that

participation will produce dispute and delay rather than efficiency.

                       Respectfully submitted this 18th day of March, 2020.

                                              By: s/ Roger G. Brooks

                                              Roger G. Brooks
                                              CT Fed. Bar No. PHV10498
                                              Jeffrey A. Shafer
                                              CT Fed. Bar No. PHV10495
                                              Alliance Defending Freedom
                                              15100 N. 90th Street
                                              Scottsdale, Arizona 85260
                                              Telephone: (480) 444-0020
                                              Fax: (480) 444-0028
                                              Email: rbrooks@ADFlegal.org
                                              Email: jshafer@ADFlegal.org

                                              Kristen K. Waggoner
                                              CT Fed. Bar No. PHV10500
                                              Christiana M. Holcomb
                                              CT Fed. Bar No. PHV10493
                                              Alliance Defending Freedom
                                              440 First St. NW, Suite 600
                                              Washington, D.C. 20001
                                              Telephone: (202) 393-8690
                                              Fax: (202) 347-3622
                                              Email: kwaggoner@ADFlegal.org
                                              Email: cholcomb@ADFlegal.org

                                              Howard M. Wood III
                                              CT Bar No. 68780, CT Fed. Bar No. 08758
                                              James H. Howard
                                              CT Bar No 309198, CT Fed. Bar No 07418
                                              Fiorentino, Howard & Petrone, P.C.
                                              773 Main Street
                                              Manchester, CT 06040
                                              Telephone: (860) 643-1136


                                                 3
Fax: (860) 643-5773
Email: howard.wood@pfwlaw.com
Email: james.howard@pfwlaw.com

Attorneys for Plaintiffs




   4
                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 18, 2020, a copy of the foregoing Memorandum in

Opposition To Request of Non-Parties To Participate in Case Planning Meet & Confer was filed

electronically with the Clerk of Court. Service on all parties will be accomplished by operation

of the court’s electronic filing system.


                                                            s/ Roger G. Brooks
                                                            Attorney for Plaintiffs




                                                5
